Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claims 43 and 61, the closest prior art as the combination of O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1) in view of Feuerstein et al. (U.S. Patent Application Publication 2009/0216806 A1) and Zhao et al. (U.S. Patent Application Publication 2016/0057317 A1) fails to disclose and/or teach: generating a second mapping between two or more users and the timelines, wherein the second mapping associates each user with a respective timeline, and wherein the second mapping corresponds to a second view of the data package; and transforming from the first view of the data package to the second view of the data package, wherein the transforming includes reassigning the data objects among the timelines based on the second mapping.
For independent claim 52, the closest prior art as the combination of O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1) in view of Feuerstein et al. (U.S. Patent Application Publication 2009/0216806 A1) and Zhao et al. (U.S. Patent Application Publication 2016/0057317 A1) fails to disclose and/or teach: wherein the data package is a first data package, wherein the first graphic items include a particular graphic item on the first portion of a particular timeline, wherein the particular graphic item includes one or more links to one or more second data packages, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES TSENG/           Primary Examiner, Art Unit 2613